Title: Thomas Jefferson’s Notes on Account with David Higginbotham, [ca. 3 February 1814]
From: Jefferson, Thomas,Higginbotham, David
To: 


          
                        
                        
                            
                            ca. 3 Feb. 1814
                    
          
            
              
              Negroes
              1107.
              80
              
              
              
              
            
            
              *
              groceries
              312.
              13
              
              
              ℔
              
            
            
              
              iron
              210.
              14
              to wit
              {
              2200½ 
               iron
            
            
              
              74¼
              steel
            
            
              
              salt
              122.
              14
              = 13. sacks + 1½ bush
            
            
              
              spinng cotton 230.℔
              57.
              50
              
              
              
              
            
            
              
              Miscellanies
              164.
              72
              
              
              
              
            
            
              
              
              1974.
              43
              
              
              
              
            
            
              
              
              ℔
              oz.
              
              
              
              
            
            
              *
              white sugar
              271–
              4
              
              
              
              
            
            
              
              brown sugar
              317.
              
              
              
              
              
            
            
              
              coffee
              66.
              8
              
              
              
              
            
            
              
              tea
              22.
              2
              
              
              
              
            
            
              
              spirits
              18
              ¼ galls
            
          
        